DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/14/2022 in regards to the rejections under U.S.C. 101 have been fully considered but they are not persuasive. The Applicant’s first argument, that the recited claim integrates the judicial exception into a practical application by improving the detection that the patient is experiencing SAD, is unpersuasive. The use of the networked computer system is used merely to collect data for use in the correlation, and does not itself improve the detection of SAD in an individual. The various claimed elements (determining, correlating, etc.) are directed to the abstract idea (i.e. detecting SAD) and do not constitute additional elements beyond the judicial exception. 
The Applicant’s second argument, that the additional computer components recited amount to significantly more and are not merely instructions to implement an abstract idea on a generic computer, is unpersuasive. Examiner points out that, as written, the Claims do not require an implantable biometric monitor, merely that the sensor data was collected from said monitor and used in the calibrations. Further, as mentioned above, the usage of the networked computer and processing components are merely used to collect data for the correlation. The components merely perform steps of determining and correlating data, which is merely using a tool to perform the abstract idea (of detecting SAD). For these reasons, the Examiner is maintaining the rejections under U.S.C. 101, and updating them to meet the newly amended claim language.  
Applicant’s arguments with respect to the rejections under U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are being made under Likovich in view of Condie.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	STEP 1: Independent Claims 1, 10, and 19 recite a computer implemented method, a system, and a computer readable medium. Thus, they are directed to statutory categories of invention.

	STEP 2A, prong 1: Claims 1, 10, and 19 recite the following claim limitations:
Collecting data corresponding to one or more health metrics for a patient from at least one biometric device
Determining a health condition for the patient comprising a status of the one or more health metrics for the patient based on the sensor data collected from the at least one biometric device
Determining potential sun exposure for a patient based on weather metrics corresponding in time with the health metrics;
Correlating a decline in a health metric with a decline in sun exposure, and providing an alert that the patient is experiencing seasonal affective disorder (SAD)
	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e. using pen and paper. A health professional could reasonably collect heath data from sensor readouts, collect weather data, and compare the two to diagnose seasonal affective disorder, as this is a known correlation (lack of sun exposure increasing risk of SAD) in the art (see “Seasonal Affective Disorder (SAD),” https://www.mayoclinic.org/diseases-conditions/seasonal-affective-disorder/symptoms-causes/syc-20364651).  These are merely the diagnostic/mental steps a doctor performs when diagnosing SAD.  Thus, the Claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas.

	STEP 2A, Prong 2: Claims 1 and Claim 10 recites the following additional elements:
Memory to store health and weather metrics
Processing circuitry
Networked computing systems

			8. Claim 19 recites the following additional elements:
Computer readable medium

	Claims 1, 10, and 19’s recitation of processing circuitry, memory, and a computer readable medium are merely reciting the above at a high-level of generality, and are merely being used as a tool to carry out the methods and system (See MPEP 2106.05(f)). Further, electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)). Further, the alerting is an automatically generated and communicated notification including information.  This is insignificant post-solution activity that is also determined to be well-understood, routine and conventional (See MPEP 2106.05(d) II. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

	STEP 2B: The claims above do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons, there is no inventive concept. The claim is not patent eligible. Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	DEPENDENT CLAIMS: 
	Claims 2 and 11 recite limitations that further define the type of data collected. Further, as written, data collection part in claims 1-2 and 10-11 is being performed by the computing system, not by an implantable device.
	Claims 3-4 and Claims 12-13 recite limitations that further define the terms “health metrics” and “weather metrics”, and are therefore just further limiting the abstract idea. 
	Claims 5-9, 14-18, and 20 further limit the abstract idea by introducing limitations which are practically performable in the human mind (identifying whether metrics are improving, identifying thresholds for decline/increase in metrics). The Examiner points out that the claims do not actually recite the therapy step, merely that the therapy is monitored. 
	Claims 7-9, 16-18, and 20 further limit when the alert should occur, which is an automatically generated and communicated notification including information.  This is insignificant post-solution activity that is also determined to be well-understood, routine and conventional (See MPEP 2106.05(d) II. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

	Therefore, in light of the above analysis, none of the dependent claims, even when viewed as a whole in combination with the independent claims, fails to add significantly more to the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160123802 awarded to Likovich et al, hereinafter Likovich, in view of US Patent Application 20200090812 awarded to Condie et al, hereinafter Condie.
Regarding Claims 1, 10, and 19, Likovich teaches a memory to store one or more health metrics (Para. 0054, “accelerometer 38 and can record and integrate illuminance readings from the detector 14 to produce a cumulative luminous exposure value per instructions stored as software code on the computer-readable medium, which is also coupled with the processor (and which can also be incorporated into the microcontroller 16). Where an accelerometer 38 is used, its readings can be recorded and paired with the illuminance readings”) and one or more weather metrics (Para. 0053, “integrative light monitor 10 can include nonvolatile memory; and the microcontroller unit 16 can be programmed to save the accumulated light-exposure value to the nonvolatile memory during power down”), and a computer-implemented method comprising: collecting, by a computing system via a network interface of the computing system, sensor data corresponding to one or more health metrics for a patient (Para. 0077, “physical activity is monitored concurrently using an accelerometer 38 or similar component(s) incorporated within the integrative light monitor 10, wherein the data from the accelerometer 38 or other component is fed to the computer processor”) from at least one biometric device of the computing system (Para. 0077, “using an accelerometer 38 or similar component(s) incorporated within the integrative light monitor 10”), and locational data of the biometric device (Para. 0087, “Alternatively, radiation can be obtained by indirect measurement by, for example, utilizing measurements of the UV radiation from monitoring stations in the area (determined by GPS location of the integrative light monitor 10)”); determining, by processing circuitry of the computing system, a health condition for the patient comprising a status of the one or more health metrics for the patient based on the collected sensor data (activity data collected by accelerometer 38, see Para. 0077, is used to determine high activity or low activity); determining, by the processing circuitry, that the heath condition satisfies a health threshold condition of the patient, the health threshold condition comprising one or more of a threshold level of daytime activity (activity data collected by accelerometer 38, see Para. 0077, is used to determine high activity or low activity); in response to satisfaction of the health threshold condition), accessing, by the computing system via the network interface, one or more weather servers to retrieve one or more weather metrics (Para. 0087, “This indirect measurement can be achieved through something as simple as UV Index information obtained from a weather forecast provider (such as Weather Underground), measurements of UV radiation from other monitoring stations, or through a much more complex simulation of incident UV radiation, such as the FastRT program developed by Engelsen and Kylling”), where the one or more weather metrics correspond in time with the one or more health metrics (Para. 0054, “Where an accelerometer 38 is used, its readings can be recorded and paired with the illuminance readings”) and with the locational data of the at least one biometric device (Para. 0087, “These inputs can be determined by either a data source (monitoring station) located near the GPS location of the user 42 or by reasonable estimates given the time and season of the GPS location”); determining, by the processing circuitry, potential sun exposure for a patient based on the one or more weather metrics (Para. 0087, “Alternatively, radiation can be obtained by indirect measurement by, for example, utilizing measurements of the UV radiation from monitoring stations in the area (determined by GPS location of the integrative light monitor 10); determining, by the processing circuitry, a correlation condition between changes in the one or more health metrics and changes in the corresponding potential sun exposure for the patient (Para. 0077, “In this embodiment, the correlation between light exposure and physical activity can be used to better monitor and treat depression or other physical or mental illnesses”); determining, by the processing circuitry, that the correlation condition satisfies a threshold correlation condition for a threshold period of time (Para. 0077, “while detection of a low level of activity may trigger the medical provider to increase the targeted light exposure or to prescribe supplemental treatments in an effort to improve the user's condition”, It is the Examiner’s position that this detection of “low activity” must inherently contain a threshold time to be considered “low activity”); and in response to the correlation condition satisfying the threshold correlation condition, providing, by the computing system to the at least one user device via the network interface, an alert indicative that the patient is experiencing seasonal affective disorder (SAD) (Para. 0077, “while detection of a low level of activity may trigger the medical provider to increase the targeted light exposure or to prescribe supplemental treatments in an effort to improve the user's condition”, Para. 0135, “This determination can provide targeted feedback and/or warnings to specific users that they might be at risk for light-related health conditions, such as Vitamin D deficiency or Seasonal Affective Disorder”). Likovich does not teach wherein the weather data is pulled after a health threshold condition is reached. 
However, in the art of diagnostic technology, Condie teaches diagnosing a patient with seasonal depression and checking weather to monitor future occurrences (Para. 0089, “the mental health prediction 1014 may be a notification to the user indicating that the user should prepare for a decrease in sunlight”, Examiner notes that to indicate that the user should prepare for a decrease in sunlight, it must be accessing weather data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Likovich by Condie, i.e. by accessing weather data after a diagnosis of SAD, to improve the assessment and prediction of a mental health state by better incorporating environmental data (i.e. weather). See Paras. 0004 and 0005 of Likovich stating the need for light monitoring (Para.0004, “Exposure to bright light has been demonstrated to be effective in multiple studies of bright-light therapy for seasonal and non-seasonal depression. These studies have also defined an optimal dose of light as a function of intensity and time. Light has an effect on hormones and neurotransmitters (e.g., melatonin and serotonin), which are involved in the regulation of mood, energy, and appetite”) for seasonal depression (Para. 0006, “Accordingly, depression therapy currently remains focused, in large part, on medication with some use of light-box therapy”) and Para. 0041 (“Natural light exposure (e.g., from the sun) can be used as a replacement for or in combination with light box therapy. Embodiments of light boxes designed for light box therapy are available from, for example, Light Therapy Products of Stillwater, Minn. Alternatively, other light sources can be used in combination with natural light”).

Regarding Claims 2, 11, and 21-22, Likovich modified by Condie makes obvious the method and systems of Claim 1 and 10. Likovich modified by Condie does not teach wherein the at least one biometric device comprises an insertable cardiac monitor, however the Claims as written do not require active sensing, merely that the device can obtain data that was obtained by an implantable cardiac device, see Para. 0134 of Likovich.

Regarding Claims 3 and 12, Likovich modified by Condie makes obvious the method and system of Claims 1 and 10, wherein the one or more health metrics for the patient include one or more of daytime activity (Likovich Para. 0077, “In this embodiment, the correlation between light exposure and physical activity can be used to better monitor and treat depression or other physical or mental illnesses”).

Regarding Claims 4 and 13, Likovich modified by Condie makes obvious the method and system of Claims 1 and 10, wherein the weather metrics incudes at least one of daylight hours (Likovich Para. 0009, “The light detector converts the light exposure into an electrical signal, and the current time of day at which the light exposure is received is recorded. An instantaneous light exposure value is generated from the electrical signal, and a weighting function is applied to the instantaneous light exposure value as a function of the recorded time of day associated with the light exposure to produce a weighted instantaneous light exposure value”), and cloud cover (Likovich Para. 0087, “FastRT uses a number of variables including solar zenith angle, ozone column, aerosol loading, clouds, surface albedo, and surface altitude. These inputs can be determined by either a data source (monitoring station) located near the GPS location of the user 42 or by reasonable estimates given the time and season of the GPS location”). 

Regarding Claims 5 and 14, Likovich modified by Condie makes obvious the method and system of Claims 1 and 10, wherein to determine that the health condition satisfies the health threshold condition, the processing circuitry is configured to determine that when all of the one or more health metrics satisfy a corresponding threshold (Likovich Para. 0077, as the only metric used is daytime activity, all of the health metrics are used to satisfy the corresponding threshold). 

Regarding Claims 6 and 15, Likovich modified by Condie makes obvious the method and system of Claim 10, wherein to determine that the health condition satisfies the health threshold condition, the processing circuitry is configured to determine that a majority of the one or more health metrics satisfy a corresponding threshold (Likovich Para. 0077, as the only metric used is daytime activity, all of the health metrics are used to satisfy the corresponding threshold).

Regarding Claims 8, 17, and 20, Likovich and Condie make obvious the method and systems of Claims 1 and 10, further comprising, subsequent to a therapy being provided in response to the alert (Likovich Para. 0112, “administering or monitoring treatment”): determining a further status of the one or more health metrics for the patient based on additional sensor data collected from the at least one biometric device (Likovich Para. 0111, “monitoring… the user’s physical activity level”); determining a further potential sun exposure for the patient based on additional weather metrics corresponding in time with the further health metrics (Likovich Para. 0111, “including monitoring the amount of light received per day”); determining that the further potential sun exposure is reduced (Likovich Para. 0111, “In yet another method, data recorded by the integrative light monitor 10 is communicated and utilized such that the user's medical provider or other person administering or monitoring treatment can remotely monitor the user's compliance with the treatment,” It is the Examiner’s position that determining the compliance requires detecting an increase or decrease in sun exposure, as determining something that something isn’t compliant would require detecting above or below the compliance value/range); and determining whether the further status of the one or more health metrics is indicative of improvement while the patient is experiencing the reduced potential sun exposure (Likovich Para. 0076, “If, for example, light therapy is working somewhat for a user 42, though not ideally, a mental healthcare provider can adjust the user's treatment program, e.g., by adding melatonin supplements or other supplements/drugs, such as anti-depressant drugs, to the treatment program”).

Regarding Claims 9 and 18, Likovich makes obvious the method and systems of Claims 8 and 17, when the further status of health metrics is not indicative of improvement, providing a second alert indicative that the therapy is not effective (Likovich Para. 0076, “If, for example, light therapy is working somewhat for a user 42, though not ideally, a mental healthcare provider can adjust the user's treatment program, e.g., by adding melatonin supplements or other supplements/drugs, such as anti-depressant drugs, to the treatment program”). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792